Citation Nr: 1518049	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an evaluation in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Regional Office (RO) in Waco, Texas, which granted service connection for PTSD with major depressive disorder and assigned a 50 percent evaluation from April 2009.   Subsequently by way of a Decision Review Officer decision in February 2012, the rating for the service-connected PTSD was increased to 70 percent from April 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a December 2013 rating decision, entitlement to a total disability rating based on individual unemployability was also granted, from April 2009.  

In May 2014, the Veteran's private representative advised VA that the Veteran was withdrawing his appointed representative of record in his claims pending before VA.  The Veteran was also send a copy of this letter and was subsequently notified by the RO that they have effectuated the withdrawal of the representative.  The Veteran has not appointed another representative since; nor does the record suggest that he has a desire to be represented.

The Veteran was scheduled for a hearing with the Board at the RO in August 2014, but did not appear. Thus, the Board finds that the Veteran, in effect, withdrew his hearing request by not showing up for his scheduled hearing, requesting rescheduling prior to the date of the hearing or offering any reason for not appearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

In September 2014, the Board remanded this appeal for the Veteran to be afforded a VA examination.  

On November 4, 2014, the RO received notification from Dallas VA Medical Center that the October 31, 2014 VA examination was canceled because the Veteran withdrew your claim.  On November 4, 2014, the RO sent the Veteran a "Duty to Assist Letter," informing him that the RO had received notice from the Dallas VA Medical Center stating that the Veteran wanted to withdraw his appeal.  The Veteran was told to complete the attached form and return it to VA within 30 days from the date of the letter to confirm whether or not he wished to withdraw his appeal.  However, he did not respond by submitting the attached form.  Thus, since the Veteran did not withdraw his claim in writing, the Board will continue the appeal, per below.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for increase or other original claim.


CONCLUSION OF LAW

Entitlement to a rating in excess of 70 percent PTSD with major depressive disorder is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD with major depression, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was recently scheduled for a current VA examination, but as explained below, did not report for that examination.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Failure to Report for VA Examination

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  

As noted, the Veteran was granted service connection for PTSD with major depression and was assigned a 50 percent rating.  The Veteran appealed the assigned rating, which was then increased to 70 percent during the course of the appeal.  Thus, the Veteran's claim is one for a higher, or increased rating.  

The Board remanded this case for the Veteran to be afforded a VA examination to assess the level of severity of his PTSD with major depression.  In October 2014, the Veteran was told by letter that he was being scheduled for a VA examination.  However, on October 31, 2014, the Veteran canceled the examination, stating that he did not want to pursue his claim, as documented in an electronic mail correspondence from the medical center to the RO.  Although the Veteran did not complete the paperwork to withdraw his claim, as noted above, he did not comply with the VA examination request and never scheduled a new examination.  

By the communications, it is clear he received notice of the examination, but indicated that he was not interested in having the examination (or his claim at that point).  As the Veteran canceled his examination, thereby failing to report for an examination scheduled for his claim for an increased rating for PTSD with major depression and he has not shown good cause for failing to appear, his claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2014).



ORDER

Entitlement to an evaluation in excess of 70 percent for service-connected PTSD with major depressive disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


